People v Basurto-Lopez (2018 NY Slip Op 07444)





People v Basurto-Lopez


2018 NY Slip Op 07444


Decided on November 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2016-11319
 (Ind. No. 252/15)

[*1]The People of the State of New York, respondent,
vYoni Basurto-Lopez, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Stephen J. Rooney, J.), rendered September 19, 2016, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lyons, 161 AD3d 1196; People v Marrero, 153 AD3d 1364; People v Miranda, 144 AD3d 844). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentencing court improvidently exercised its discretion in declining to grant him youthful offender treatment (see People v Pacherille, 25 NY3d 1021, 1024; People v Lafontant, 160 AD3d 662; People v McCray, 145 AD3d 740; People v Drammeh, 100 AD3d 650, 651; People v Franko, 98 AD3d 525).
RIVERA, J.P., CHAMBERS, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court